Citation Nr: 0629548	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an increased rating for service-connected 
post-operative residuals of herniated nucleus pulposus, 
currently evaluated as 60 percent disabling.

Entitlement to a higher initial rating for service-connected 
paresthesias of the left lower extremity, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) following Board remands of January and September 
2004.  This matter was originally on appeal from an August 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  

In the veteran's VA Form 9, dated in February 2003, the 
veteran requested a Board hearing.  In correspondence dated 
in March 2003, the veteran withdrew his request.

In the Written Brief Presentation, dated in August 2006, the 
veteran's authorized representative raised a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  
Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence does not show that the veteran's 
service-connected post-operative residuals of herniated 
nucleus pulposus to be productive of ankylosis of the spine.  
The medical evidence does not show residuals of a fracture of 
the vertebra with cord involvement.  

3.  The medical evidence shows that the veteran's service-
connected paresthesias of the left lower extremity is 
manifested by incomplete paralysis with diminished sensation 
in the left buttock, posterior left leg, and lateral aspect 
of the left lower leg.  The paresthesias of the left lower 
extremity is not productive of pain. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for service-connected post-operative residuals of 
herniated nucleus pulposus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5293 (2002), 5293 (2003), 5243 (2005).  

2.  The criteria for a disability rating in excess of 20 
percent for service-connected paresthesias of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59 
(2005); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remands

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
response to the Board's remands of January and September 
2004, the Appeals Management Center (AMC), in correspondence 
dated in November 2004, provided notice to the veteran under 
the VCAA.  In the letter, the AMC advised the veteran of what 
the evidence must show to establish entitlement to an 
increased rating for his service-connected disabilities.  The 
AMC advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Finally, the AMC requested that the veteran provide 
any evidence in the veteran's possession that pertained to 
the claims.  Quartuccio, 16 Vet. App. at 187.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A.    § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for his service connected 
disabilities.  Despite the inadequate notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(providing that where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In this regard, the Board notes that 
since the RO's rating decision of August 2000, the veteran 
has submitted both lay and medical evidence describing 
current symptomatology and severity associated with his 
disabilities.  Thus, it is clearly demonstrated that the 
veteran understood the types of degree of disability rating 
evidence needed to substantiate the claims.  Additionally, 
the veteran has been afforded VA examinations in August 2000, 
February 2004, November 2004, and June 2005 for the purpose 
of evaluating the current level of his disabilities.  

The Board also finds that the veteran has not been prejudiced 
by the inadequate notification regarding the effective date 
of the awards.  The claim for an increased rating for 
service-connected post-operative residuals of herniated 
nucleus pulposus is being denied, thus no effective date will 
be assigned and there to can no prejudice to the veteran.  
Regarding the claim for a higher initial rating for 
paresthesias of the left lower extremity, the Board has 
determined that staged ratings are not appropriate and any 
increase in that award would be applied effective the date of 
the original award.  38 C.F.R. § 3.400(o)(1) (2005).  There 
is no possibility that the veteran would be prejudiced by any 
Board action regarding the higher initial rating claim.    

The Board also finds that the other remand directives of 
January and September 2004 have been satisfied.  In 
Supplemental Statements of the Case (SSOCs), dated in April 
2004 and August 2005, the AMC evaluated the veteran's 
disabilities under both the old and amended criteria as 
directed in the remands.  Specifically, in the August 2005 
SSOC, the AMC considered criteria for rating intervertebral 
disc syndrome based on incapacitating episodes as directed by 
the Board in the September 2004 remand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

The AMC also provided the veteran with a VA examination to 
determine the current severity of his service-connected 
disabilities as directed in the Board's remand of September 
2004.  In a VA examination report, dated in November 2004, 
and an addendum to that report, dated in June 2005, the VA 
examiner detailed the current severity of the veteran's 
service-connected disabilities.  In the addendum, the VA 
examiner responded to the three specific directives in the 
Board remand that pertained to the VA examination.  The Board 
finds that the AMC has complied with all of the Board's 
remand directives.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the 
initial evaluation is at issue, the Board must assess the 
entire period since the original claim was filed to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods since 
the date the original claim was filed.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).

The veteran filed the increased rating claim in April 2000.  
During the course of this appeal, the regulations controlling 
low back disabilities changed.  These changes were made 
effective September 26, 2003.  Amendment to Part 4, Schedule 
for Rating Disabilities, 68 Fed. Reg. 51,454-51,458 (August 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004-
2005)).  Prior to that, the rating criteria for evaluating 
intervertebral disc syndrome were changed, effective 
September 23, 2002.  Amendment to Part 4, Schedule for Rating 
Disabilities, 67 Fed. Reg. 54,345-54,349 (August 22, 2002) 
(38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The new 
rating criteria for intervertebral disc syndrome were 
subsumed in the aforementioned amended rating schedule for 
spine disabilities.  

When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The SSOC shows that the RO considered 
the veteran's low back disability under the old and new 
rating criteria.  

The veteran's service-connected post-operative residuals of 
herniated nucleus pulposus is currently rated as 60 percent 
disabling under the old criteria.  Under those criteria, a 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  This is the highest rating available for 
intervertebral disc syndrome under the old criteria, 
therefore, any increase must necessarily come from another 
diagnostic code.    

Under the old criteria, only Diagnostic Code 5286 provides 
for a rating higher than 60 percent.  Under that code, a 100 
percent rating is warranted for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).     

The evidence does not warrant a rating higher than 60 percent 
under the old criteria.  The Board has reviewed all pertinent 
evidence, including VA Medical Center (VAMC) treatment notes 
and VA examination reports.  The medical evidence is negative 
for any findings of ankylosis of the spine and a higher 
rating under Diagnostic Code 5286 is not warranted.  

Under the revision of Diagnostic Code 5293, effective 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
The highest rating available for incapacitating episodes is 
60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Note (1) provides that for purposes of evaluation under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Note (2) 
provides that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurological disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurological diagnostic code or codes.  Id.

Pursuant to the revised criteria, the RO rated the veteran's 
neurological disabilities separately with an effective date 
of September 23, 2002, the date the revised criteria came 
into effect.  The RO then combined that rating with the 60 
percent rating based on pronounced intervertebral disc 
syndrome.  Because the veteran's service-connected post-
operative residuals of herniated nucleus pulposus is already 
rated as 60 percent disabling, a rating based on 
incapacitating episodes would not be advantageous.  The 
Board, therefore, will rate the veteran's neurological 
disabilities and combine that rating with the currently 
assigned 60 percent rating based on pronounced intervertebral 
disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(1) (2003).    

The veteran's service-connected paresthesias of the left 
lower extremity is currently evaluated as 20 percent 
disabling pursuant to Diagnostic Code 8520.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).  Under Diagnostic Code 
8520, a higher rating of 40 percent is warranted for 
moderately severe incomplete paralysis of the sciatic nerve.  
Id.  The medical evidence does not warrant a higher rating.  

In the addendum to the November 2004 VA examination, dated in 
June 2005, the VA examiner noted that the veteran had 
"significant" diminished sensation over his left buttock, 
posterior left leg, and lateral aspect of his left lower leg.  
The VA examiner noted that the veteran could sense touch with 
strong pressure, but that this sensation was much decreased 
compared with the other leg.  The VA examiner concluded that 
because of this, the veteran had incomplete paralysis of the 
left leg.  The VA examiner also noted that there was no pain 
associated with the paralysis and that the pain was limited 
to the lower back area.  Based on these findings, the VA 
examiner concluded that the veteran's adverse neurologic 
symptomatology in the sciatic nerve was moderate.  Finally, 
the VA examiner stated that the sciatic nerve paralysis was 
consistent with the veteran's lower back disorder.

Based on the VA examiner's report, the Board finds that the 
veteran's paresthesias of the left lower extremity is 
properly rated as 20 percent disabling.  The VA examiner 
discussed neurologic symptomatology pertinent to the ratings 
criteria and provided explanations for the conclusion.  The 
VA examiner also related the left leg paralysis to the 
service-connected back disability.  The Board finds this VA 
examiner's report and the addendum to be highly probative.  
No other medical evidence of record suggests that the 
paresthesias of the left lower extremity is productive of 
symptoms more serious that those presented to the VA examiner 
in November 2004 and June 2005.  The Board finds that this 
evidence supports a finding that the veteran's paresthesias 
of the left lower extremity is no more disabling than the 
currently assigned rating indicates.      

The Board now considers the veteran's service-connected low 
back disability under the criteria effective September 26, 
2003.  Under the new criteria, intervertebral disc syndrome 
is to be evaluated under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note 6 (2005).  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes under the new criteria is the same 
for that applicable under the old criteria.  As explained 
above, the application of this formula is of no benefit to 
the veteran because he is already rated at the highest level 
of disability available under that formula.  Thus, whether 
the veteran is entitled to a higher rating is dependent upon 
an application of the General Rating Formula.   
  
Under the General Rating Formula, a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, General Rating Formula (2005).  Criteria 
under the General Rating Formula are to be applied 
irrespective of whether there are any symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.  Under the amended schedule, any associated neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2005).        

The Board finds that a rating higher than 60 percent is not 
warranted under the new criteria for the same reasons 
discussed above.  The medical evidence is negative for any 
findings of ankylosis and the paresthesias of the left lower 
extremity is correctly evaluated as 20 percent disabling.  
Higher ratings under the new criteria are not warranted.   

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected lower back and left leg 
disabilities cause marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2005).  In the instant case, to the extent that 
the veteran's service-connected lower back and left leg 
disabilities interfere with his employability, the currently 
assigned ratings adequately contemplate such interference, 
and there is no evidentiary basis in the record for higher 
ratings on an extraschedular basis.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).













ORDER

A rating in excess of 60 percent for post-operative residuals 
of herniated nucleus pulposus is denied.

A higher initial rating in excess of 20 percent for 
paresthesias of the left lower extremity is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


